Opinion issued April 16, 2013




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                         ————————————
                            NO. 01-11-00853-CV
                         ———————————
                        DYNEGY, INC., Appellant
                                    V.
     COLLEEN WITMER; JACK BAUER, JR.; STANLEY MOSKAL;
     BARBARA A. MOSKAL; LUCAS EVANS; FREDERIC ELLIOT;
    EDWARD ROSS; EDWARD TANSLEY; RAJESH RALLI; YUNG L.
GIBSON; GLEN SNIDER; WILLIAM B. FREEMAN LIVING TRUST NO.
 1; DANIEL THOMPSON; DEANNA THOMPSON; RANDY LAUGHLIN;
  STEPHEN CHESELDINE; IRVING S. BRAUN AND JUDITH BRAUN,
    JOINT TENANTS WITH RIGHT OF SURVIVORSHIP; IRVING S.
BRAUN, IRA; JUDITH BRAUN, IRA; JUDITH BRAUN, ROTH IRA; DON
  VANDER BOS; JOHN W. OLDNER; RICHARD BORES; AND KEVIN
                    HENDRICKS, Appellees



                  On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Case No. 2010-50609
                           MEMORANDUM OPINION

      On April 9, 2013, the parties to this appeal filed a Joint Motion to Set Aside

Judgment, Discharge, Release and Return Cash Deposit, and to Remand Pursuant

to Settlement Agreement. On April 11, 2013, the parties filed a Joint Motion to

Expedite the Mandate. We grant the parties’ motions in full.

      Accordingly, pursuant to rule 42.1 of the Texas Rules of Appellate

Procedure and without regard to the merits of this appeal, we set aside the trial

court’s judgment, signed on July 20, 2011. See TEX. R. APP. P. 42.1(a)(2)(B). In

accordance with the parties’ agreement, the Harris County District Clerk shall

release from its Registry all of the funds being held from check number

1191803316 in Cause No. 2010-50609; Colleen Witmer, et al. v. Dynegy, Inc., et

al.; in the 234th District Court of Harris County, Texas, plus all interest accrued on

these funds to Charles W. Schwartz. We discharge and release Dynegy, Inc. from

any liability under the Clerk’s Certificate of Deposit in Lieu of Supersedeas Bond.

      We remand the case to the trial court for rendition of a judgment in

accordance with the parties’ settlement agreement.

      Costs of the appeal are taxed against the parties who incurred them. See

TEX. R. APP. P. 42.1(d).

      The Clerk is directed to issue the mandate upon issuance of this opinion, in

accordance with the parties’ agreement. See TEX. R. APP. P. 18.1(c).

                                          2
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        3